Citation Nr: 1624191	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dyslipidemia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy, right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy, left lower extremity.  

6.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

7.  Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia with osteoarthritis.

8.  Entitlement to an increased disability rating in excess of 10 percent for right knee chondromalacia with osteoarthritis.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  Following the hearing the record was held open for 30 days to allow the Veteran to submit additional evidence.  

The issues of entitlement to increased rating for a left knee disability, entitlement to an increased rating for a right knee disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding and is not a disability for which VA compensation benefits are payable.  

2.  An unnappealed July 2004 rating decision denied reopening the claim of entitlement to service connection for diabetes mellitus and denied service connection for peripheral neuropathy.  

3.  A request to reopen the claim of entitlement to service connection for diabetes mellitus and peripheral neuropathy was received in December 2010.  

4.  The evidence received since the prior final rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.

5.  The evidence of record is at least in relative equipoise as to whether the Veteran's type II diabetes mellitus is related to service.

6.  Peripheral neuropathy of the left and right lower extremities is proximately caused by diabetes mellitus.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The July 2004 rating decision that denied service connection for diabetes mellitus and peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015). 

5.  Service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

6.  Service connection peripheral neuropathy of the left lower extremity is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  

7.  Service connection peripheral neuropathy of the right lower extremity is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen and grant the claims for service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the December 2015 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran's claim of entitlement to service connection for hypercholesterolemia  is being denied as a matter of law.  Accordingly, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002).

Analysis of Claims

Service Connection for Dyslipidemia

The Veteran testified that he initially had elevated cholesterol when he was in service.

Post-service VA treatment records note that the Veteran has hyperlipidemia.  

Findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results, and are not, in and of themselves, considered disabilities).

Service connection may not be granted for a laboratory finding.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme. Degmetich, 104 F.3d at 1332; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110  to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dyslipidemia. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claims to Reopen

A July 2004 rating decision denied reopening the claim of entitlement to service connection for diabetes mellitus and denied service connection for peripheral neuropathy.  The rating decision found that medical records did not show a link between diabetes mellitus and service.  The rating decision found that service connection for peripheral neuropathy secondary to diabetes mellitus was not warranted because diabetes was not related to service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the July 2004 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In August 2010, the Veteran filed a claim to reopen service connection for migraine headaches.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The evidence of record at the time of the July 2004 rating decision included service treatment records, VA medical records and a VA examination dated in July 2004.  

A petition to reopen the claim for service connection for diabetes mellitus and peripheral neuropathy was received in December 2010. 

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510   (1992).

The evidence received since the prior final rating decision includes VA and private treatment records, the Veteran's written statements and the transcript of the Veteran's testimony at a Board hearing in December 2015.

In June 2011, a VA physician opined that the Veteran's diabetes mellitus is related to service.  The physician stated that diabetes was shown on the Veteran's retirement physical with a fasting sugar of 141.  He indicated that the Veteran also had a blood sugar of 159 in service.  The physician opined that, overall, it appears that diabetes mellitus developed in service.  

Private treatment records received since the prior rating decision reflect diagnoses of polyneuropathy, most likely caused by diabetes.

The  Board finds that new and material evidence has been received to reopen the previously denied claims for service connection for diabetes mellitus and peripheral neuropathy.  At the time of the July 2004 rating decision, there was no competent medical evidence linking diabetes mellitus to service.  The evidence received since the July 2004 rating decision evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing entitlement to service connection for diabetes mellitus.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  The evidence also raises a probability of substantiating service connection for peripheral neuropathy secondary to diabetes mellitus.  Therefore, reopening of the claims for service connection for diabetes mellitus and  peripheral neuropathy of the lower extremities is warranted.

Service Connection for Diabetes Mellitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131  (West 2014); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015). 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R.  § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) applies to the claim. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts that he initially had symptoms of diabetes mellitus during service.  At the Board hearing, the Veteran testified that he had diabetes symptoms, such as extreme thirst and frequent urination, during service.

The Veteran had active duty service from July 1973 to July 1993.  Service treatment records do not reflect a diagnosis of diabetes mellitus.  The March 1993 separation examination reflects that a glucose tolerance value of 141 was noted. 

In an April 2013 statement, the Veteran stated that he was diagnosed with diabetes mellitus and neuropathy six months after separation.  

A private treatment record dated in December 1995 noted a diagnosis of adult onset diabetes mellitus.   

The Veteran had a VA examination in October 1996.  The Veteran reported that onset of polyuria and polydipsia about one year after retirement.  He reported that he was seen at a hospital and was diagnosed with diabetes mellitus.  The examiner diagnosed adult onset diabetes mellitus.  

The Veteran had a VA examination in May 2004.  The Veteran reported a diagnosis of diabetes mellitus.  He reported frequent urination and thirst since service.   The Veteran reported that he was diagnosed with diabetes in 1996.  The examiner discussed blood sugar measurements during service in 1990 and 1991, and in 1993.  The examiner noted that it could not be determined whether the Veteran was fasting and the readings were not out of range of postprandial sugars.  The examiner opined that diabetes could not be proven with these blood sugars without a glucose tolerance test, which was not done.  The examiner diagnosed diabetes mellitus, type II and chronic peripheral neuropathy.  

The record includes an opinion from the Veteran's VA primary care physician dated in June 2011.  The VA physician noted a history of diabetes.  The VA physician opined that diabetes mellitus was shown on the Veteran's separation physical in March 1993, with a fasting sugar of 141.  He noted that the Veteran also had a glucose reading of 159 during his career.  The VA physician opined that the Veteran's diabetes developed during his service career.  

In this case, the medical opinions reached differing conclusions as to whether the glucose readings in service were indicative of diabetes mellitus. The Board can find no basis to favor one medical opinion over the other.  Both physicians reviewed the claims file and provided opinions based the opinions on an accurate factual history.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for diabetes mellitus is warranted.

Service Connection for Peripheral Neuropathy of the Lower Extremities

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
 service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A private treatment record dated in 1998 reflects that the Veteran was seen for electrodiagnostic studies.  He reported a two-month history of numbness and tingling in his lower extremities from the midcalf level into the feet.  Nerve conduction studies of both lower extremities showed findings consistent with sensory and motor polyneuropathy.  A physician noted that the most likely cause of this was the Veteran's diabetes.  

A July 2010 VA treatment record reflects that the Veteran was seen for assessment of diabetic neuropathy.  A VA physician noted an abnormal electrodiagnostic study, with evidence of a severe, length dependent mixed axonal and demyelinating sensorimotor polyneuropathy.  The physician opined that diabetes mellitus was the most likely cause.

In light of the foregoing, service connection is warranted for peripheral neuropathy of the right and left lower extremities as secondary to the Veteran's service-connected diabetes mellitus.  See 38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. 
§§ 3.102 , 3.310 (2015).

 
ORDER

Service connection for dyslipidemia is denied.

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened, and service connection for diabetes mellitus is granted.

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the right lower extremity is reopened, and service connection for peripheral neuropathy of the right lower extremity is granted.

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the left lower extremity is reopened, and service connection for peripheral neuropathy of the left lower extremity is granted.  


REMAND

Increased Rating for Left and Right Knee Chondromalacia

The most recent VA examination for the Veteran's bilateral knee disabilities was performed in April 2011.  A private orthopedic treatment record dated in April 2014 reflects some decrease in the ranges of motion of the knees compared to the April 2011 examination.  At the Board hearing, the Veteran testified that knee replacement of both knees has been recommended.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left knee disabilities. 

Service Connection for Hypertension

The Veteran asserts that he has had hypertension since service.  At the Board hearing, the Veteran testified that he was initially diagnosed with hypertension during service in 1977.  The Veteran testified that he did not receive blood pressure medication at that time, but his blood pressure was monitored. 

Service treatment records show that the Veteran had blood pressure checks in December 1977.  Service treatment records show that that the Veteran had systolic blood pressure of 140 mmHg in November 1986 and September 1990.  An August 1991 report includes a notation of a "questionable history of hypertension".  Post-service treatment records reflect current diagnoses and treatment of hypertension.  In light of the blood pressure readings in service and the current treatment for hypertension, a VA examination is warranted.  

Finally, the Board notes that, while there is evidence to suggest that the Veteran was awarded Social Security Administration (SSA) benefits in September 2007, there is no evidence suggesting that these are relevant to the remaining claims on appeal.  Thus, the RO should contact the Veteran and determine the relevancy of such records.  If determined to be relevant to the issues remaining on appeal, such records should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask whether he receives SSA disability benefits relevant to the issues that remain on appeal. If so, contact the SSA and request all records related to the Veteran's claims.  Document all efforts to obtain the records.  Any negative response must be included in the claims file and the Veteran notified accordingly.

2.  Schedule the Veteran for a VA examination of his knees.  The electronic claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

The examiner should conduct range of motion testing the knees.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of either knee.  If lateral instability or recurrent subluxation is present, the examiner should indicate whether the lateral instability or recurrent subluxation is slight, moderate or severe.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hypertension.  The electronic claims file must be made available for the examiner's review.   The examination report should indicate that the claims file was reviewed.   

The VA examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater likelihood) that hypertension is related to service, manifested during service or manifested to a compensable degree within one year after discharge from active service in July 1993.  The examiner should address the following:

a)  The Veteran had blood pressure checks in service in December 1977.  Entries in the service treatment records showed blood pressure readings of 136/92, 130/90 and 126/92.

b) A November 1986 treatment record showed a blood pressure reading of 140/96.

c) A September 1990 hospital record noted that the Veteran's blood pressures were 140-150/90-100.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided.  

3.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


